   Case: 1:17-cv-02869 Document #: 120 Filed: 11/20/18 Page 1 of 4 PageID #:1519



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ARMANDO SERRANO,

                Plaintiff,

        v.                                             Case No. 1:17-cv-02869

REYNALDO GUEVARA, et al.,                              Hon. Manish S. Shah

                Defendants.                            Magistrate Judge Jeffrey Cole




JOSE MONTANEZ,

                Plaintiff,

        v.                                             Case No. 1:17-cv-04560

REYNALDO GUEVARA, et al.,                              Hon. Manish S. Shah

                Defendants.                            Magistrate Judge Jeffrey Cole




                       DEFENDANT MATTHEW COGHLAN’S
                 UNOPPOSED MOTION FOR ENTRY OF FERPA ORDER

        Defendant Matthew Coghlan, by and through his attorneys, moves this Honorable Court, pursuant

to Rule 26(c), to enter the submitted unopposed FERPA Order. In support thereof, Mr. Coghlan states as

follows:

        1.      On September 17, 2018, Mr. Coghlan issued subpoenas to the Northwestern University

Archives and the Medill School of Journalism, seeking documents pertaining to these lawsuits. Since that

time, counsel for Northwestern and Mr. Coghlan have engaged in discussions regarding the appropriate

scope of Northwestern’s response to those subpoenas, and regarding the confidentiality of certain records

that Northwestern has agreed to produce.
   Case: 1:17-cv-02869 Document #: 120 Filed: 11/20/18 Page 2 of 4 PageID #:1520



        2.       Some of the documents which are responsive to the subpoenas contain personal identifying

information of former students associated with Northwestern. This information is protected by the Family

Educational Rights and Privacy Act (“FERPA”), 20 U.S.C. § 1232g.

        3.       The proposed, unopposed FERPA Order would prohibit the use of the information

protected by FERPA for any purpose other than litigation of this case. The Order would further prohibit the

dissemination of that information to parties outside this litigation. Such an order would ensure the

protection of such information, consistent with the principles of federal and Illinois law and protect against

unfairness in the trial process. For these reasons, there is good cause for entry of the Order.

        4.       Counsel for the Defendants and Plaintiffs have advised they have no objection to the entry

of the proposed FERPA Order.

        5.       Mr. Coghlan submits the proposed Order as Exhibit A. A copy of the Order is also being

sent to Judge Cole’s proposed order email box.

        WHEREFORE, Mr. Coghlan respectfully requests that this Court enter the submitted proposed

FERPA Order.




                                                     -2-
  Case: 1:17-cv-02869 Document #: 120 Filed: 11/20/18 Page 3 of 4 PageID #:1521



Dated: November 20, 2018                Respectfully submitted,



                                        /s/ Paula S. Quist
                                        Paula S. Quist (IL 6278287)
                                        pquist@jonesday.com
                                        Morgan R. Hirst (IL 6275128)
                                        mhirst@jonesday.com
                                        Leigh A. Krahenbuhl (IL 6309479)
                                        lkrahenbuhl@jonesday.com
                                        Kristina K. Cercone (IL 6306298)
                                        kcercone@jonesday.com
                                        JONES DAY
                                        77 West Wacker
                                        Chicago, IL 60601.1692
                                        Telephone: (312) 782-3939

                                        Counsel for Defendant Matthew
                                        Coghlan




                                       -3-
   Case: 1:17-cv-02869 Document #: 120 Filed: 11/20/18 Page 4 of 4 PageID #:1522



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of November, 2018, I filed the foregoing with the

Clerk of the United States District Court using the CM/ECF system, which will send notification

electronically to all counsel of record.


                                                /s/ Paula S. Quist
                                                Paula S. Quist
                                                Counsel for Matthew Coghlan
